ORDER
This is a civil action in which the plaintiff seeks damages from the state for false imprisonment. Suit was commenced more than two years after he was released from confinement. General Laws 1956 (1969 Reenactment) § 9-1-5 provides that a tort claim against the state must be instituted within two years “of the accrual” of the claim. On February 9, 1981, plaintiff, through his counsel, appeared before us and attempted to show cause why the Superior Court’s dismissal of his action should not be affirmed because of the generally accepted view that the statute of limitations on a claim for false imprisonment begins to run at the time the prisoner is released from confinement. See Annot., 49 A.L.R.2d 922 (1956) and its Later Case Service. The plaintiff has failed to show cause, and, accordingly, his appeal is denied and dismissed, and the judgment appealed from is affirmed.